UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                                 Before
               J.A. FISCHER, K.M. MCDONALD, D.C. KING
                        Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                       GEOFFRED E. GATLIN
              STAFF SERGEANT (E-6), U.S. MARINE CORPS

                           NMCCA 201400291
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 17 April 2014.
Military Judge: LtCol C.M. Greer, USMC.
Convening Authority: Commanding General, U.S. Marine Corps
Forces, Special Operations Command, Camp Lejeune, NC.
Staff Judge Advocate's Recommendation: Maj S.B. Patton,
USMC. Addendum: LtCol J.E. Galvin, USMC.
For Appellant: LT David Warning, JAGC, USN.
For Appellee: Maj Tracey Holtshirley, USMC; Capt Matthew M.
Harris, USMC.

                            29 January 2015

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:
     A military judge sitting as a general court-martial
convicted the appellant, pursuant to his pleas, of one
specification of sodomy with a child under twelve; one
specification of sodomy with a child under sixteen; one
specification of indecent acts with a child; two specifications
of abusive sexual contact with a child; one specification of
indecent liberties with a child; one specification of aggravated
sexual assault of a child; and one specification of sexual
assault of a child, in violation of Articles 120, 120b, 125, and
134, Uniform Code of Military Justice,10 U.S.C. §§ 920, 920b,
925, and 934.
     The military judge sentenced the appellant to reduction to
pay grade E-1, forfeiture of all pay and allowances, confinement
for 45 years, and a dishonorable discharge. The convening
authority approved the sentence as adjudged but, pursuant to the
terms of the pretrial agreement, suspended execution of
confinement in excess of 25 years.
     We have examined the record of trial and the appellant’s
sole assignment of error alleging that the military judge erred
by failing to award the appellant additional credit for illegal
pretrial confinement. We conclude that the findings and
sentence are correct in law and fact and find no error
materially prejudicial to the substantial rights of the
appellant. Arts. 59(a) and 66(c), UCMJ.

                              Background
      The appellant was initially placed in pretrial confinement
on 15 February 2013 following allegations that he had sexually
assaulted his biological daughter. He was released from
pretrial confinement on 21 February 2013 and placed on pretrial
restriction. Following new allegations involving sexual
misconduct, the appellant was returned to pretrial confinement
on 19 July 2013. On 25 July 2013, an initial review of the
appellant’s confinement was conducted in accordance with RULE FOR
COURTS-MARTIAL 305, MANUAL FOR COURTS-MARTIAL, UNITED STATES (2012 ed.).
The hearing officer was a Marine Corps major and the hearing was
attended by the appellant’s commanding officer, a Marine Corps
colonel, who testified at the hearing. The hearing officer
determined that continued pretrial confinement was warranted.
     At a pretrial hearing, the appellant moved the court to
award additional pretrial confinement credit, arguing that the
hearing officer abused his discretion by, inter alia,
considering the commanding officer’s testimony. The parties
offered evidence, including the testimony of the hearing
officer, after which the military judge entered thorough
findings of fact and conclusions of law, wherein he denied the
appellant’s motion for additional pretrial confinement credit.
The appellant then entered unconditional pleas of guilty to the
charges set forth above. Nonetheless, the appellant now seeks
review of the military judge’s ruling on the motion for
additional pretrial confinement credit.

                                    2
                           Discussion
     “An unconditional guilty plea generally waives all pretrial
and trial defects that are not jurisdictional or a deprivation
of due process of law.” United States v. Jones, 69 M.J. 294,
299 (C.A.A.F. 2011) (citation omitted). Should waiver not
apply, this court would review the military judge’s ruling on
the legality of pretrial confinement for an abuse of discretion.
United States v. Wardle, 58 M.J. 156, 157 (C.A.A.F. 2003).
There is an abuse of discretion when a military judge relies
upon erroneous facts or an erroneous view of the law. See
United States v. Taylor, 47 M.J. 322, 325 (C.A.A.F. 1997);
United States v. Sullivan, 42 M.J. 360, 363 (C.A.A.F. 1995). An
appellate court “should limit its review to the facts [that
were] before the deciding official.” United States v. Gaither,
45 M.J. 349, 351 (C.A.A.F. 1996). Applying these principles,
and adopting the military judge’s findings as our own, we
conclude the military judge did not abuse his discretion.
                           Conclusion
     The findings and the sentence as approved by the convening
authority are affirmed.
                                For the Court



                                R.H. TROIDL
                                Clerk of Court




                                3